Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
The following is a Non-Final Office Action.
Claims 1-20 re considered in this Office Action. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-6, 10-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-10) and the system (claims 11-20) are directed to an eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts of commercial or legal interactions (including business relations) a, which falls into the “certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The claims further recite an abstract idea by reciting a mental process.  The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 11, are: A system for managing outage and maintenance planning in a distributed electrical power grid, the system comprising: a computer memory capable of storing machine instructions; and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory to execute the machine instructions to perform receiving at least one order with a request date and type of service from a graphical user interface on at least one requestor device, the order is part of a request for at least one piece of selected electrical equipment in a distributed electrical power grid; accessing a database of requests, to identify conflicts with other orders in the distributed electrical power grid; based on a conflicts being identified, removing the request from a planning workflow and sending a cancellation notice to the requestor device, otherwise sending a first confirmation notification to confirm the request to the requestor device; based on receiving a first confirmation of the request, storing the request with a status of new in the database and sending a request notification to the requestor device that the request has been placed, otherwise cancelling the request and sending a cancellation notice due to lack of verification to the requestor device; reviewing the request by a planning manager for other types of conflicts; based on another type of conflict being identified, changing the status of the request to modify in the database and sending the requestor device a modify notice, otherwise building out sub-steps required to fulfill the request, sending to Attorney Docket No. 480-POl 14- 35 - NextEra Docket No. 092630the requestor device a second confirmation notification to the requestor device to confirm the request which is populated with the status tag of the at least one piece of selected electrical equipment and storing the request with a status of approved in the database; based on receiving a second confirmation of the request, leaving the status of the request to approved in the database, otherwise changing the request date out to a future date, changing the status of the request to modify and sending a date modified notice to the requestor device; and based on the status of the request being approved, the request is dispatched to a crew to for maintenance. Method claim 1 recite substantially the same limitation as system claim 11 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a system for managing outage and maintenance planning in a distributed electrical power grid, a computer memory capable of storing machine instructions, and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory to execute the machine instructions to perform function,  receiving at least one order with a request (pre-solution activity), accessing a database of requests (pre-solution activity), sending a cancellation notice to the requestor device(post-solution activity), sending different types of notifications(post-solution activity), storing the request with a status of new in the database(post-solution activity), sending a request notification to the requestor device that the request has been placed(post-solution activity), changing the status of the request to modify in the database(post-solution activity), the request is dispatched to a crew to for maintenance(post-solution activity) to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological 
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: a system for managing outage and maintenance planning in a distributed electrical power grid, a computer memory capable of storing machine instructions, and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory to execute the machine instructions to perform function,  receiving at least one order with a request, accessing a database of requests, sending a cancellation notice to the requestor device, sending different types of notifications, storing the request with a status of new in the database, sending a request notification to the requestor device that the request has been placed, changing the status of the request to modify in the database, the request is dispatched to a crew to for maintenance.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification ([0058]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claims 6 and 16 recite receiving a work complete confirmation, however the claims amounts to high-level data gathering wherein they are directed to the use of generic computing elements (Applicant’s Specification par. 0058 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  In addition, Applicant’s Specification (par. [0058]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter ), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of certain method of organizing human activity  and a mental process, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 6 11-13, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tory McKeag (US 2015/0261241 A11, hereinafter “McKeag”) in view of Franklin Frisina (US 2003/0187865 A1, hereinafter “Frisina”) in view of Thersea Campagna (US 2009/0300694 A1, hereinafter “Campagna”).
Claim 11/1:
Mckeag teaches:
A system for managing outage and maintenance planning in a distributed electrical power grid, the system (ABSTRACT; par. [0029]) comprising: a computer memory capable of storing machine instructions; and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory to execute the machine instructions to perform(par. [0059] describes list of hardware used to implement the steps of the method such as computer memory capable of storing machine instructions and a hardware processor in communication with the computer memory, the hardware processor configured to access the computer memory to execute the machine instruction):
receiving at least one order with a request date and type of service from a graphical user interface on at least one requestor device, the order is part of a request for at least one piece of selected electrical equipment in a distributed electrical power grid(par. [0060] describes the outage request component 302 can receive a request to interrupt electrical power provided to a portion of an electrical energy distribution system (e.g., a power grid system). For example, the outage request component 302 can receive outage request information related to a request to interrupt power (e.g., a power supply) provided to a device (e.g., equipment) in an electrical energy distribution system); 
the status tag of the at least one piece of selected electrical equipment and storing the request(par. 0060 the outage request component 302 can receive outage request information related to a request to interrupt power (e.g., a power supply) provided to a device (e.g., equipment) in an electrical energy distribution system)
and based on the status of the request being approved, the request is dispatched to a crew to for maintenance(par. [0048]-[0049] the record component 114 can facilitate initiation of dispatch orders sent to repair crews for the interruption and/or can monitor dispatch orders as statuses associated with the dispatch orders are changed in an external workforce system).
While Mckeag teaches that the service request include scheduling information associated with the switching operation to de-energize the portion of the electrical energy distribution system (par. [0060]) and the work preparation checklist can be a list of tasks that need to be completed before a work item related to the electrical energy distribution system can be scheduled for execution. Information can be included in the checklist as a function of the nature of the work to be completed. For example, if a task is a switch order, a corresponding power study must be completed, a crew schedule must be checked, and the switchman must be scheduled. The checklist can be employed to verify that a set of tasks are completed so that a switch order can be implemented as planned. The workload assignments can be a tool employed to balance workload by estimating a duration of each task. The work list can be a list of tasks presented to an operator according to an operator work plan. The work list can include all the tasks that an operator is scheduled to complete and/or include status tasks as the tasks are initiated, performed, cancelled or become overdue. The work list can also include a list of switching orders to execute, a list of permits that need to be issued, a list of crew dispatches that need to be sent a notification, a list of Mckeag does not explicitly teach the following, however Frisina teaches:
accessing a database of requests, to identify conflicts with other orders… (par. [0032] describes accessing schedule database which include work order and operation order, wherein said data is used to coordinate work plan); 
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag to include those of Frisina such in a database of request which include schedule/dates of each request because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request of Mckeag.
While Mckeag teaches that the service request include scheduling information associated with the switching operation to de-energize the portion of the electrical energy distribution system (par. [0060]) and the work preparation checklist can be a list of tasks that need to be completed before a work item related to the electrical energy distribution system can be scheduled for execution. Information can be included in the checklist as a function of the nature of the work to be completed. For example, if a task is a switch order, a corresponding power study must be completed, a crew schedule must be checked, and the switchman must be scheduled. The checklist can be employed to verify that a set of tasks are completed so that a switch order can be implemented as planned. The workload assignments can be a tool employed to balance workload by estimating a duration of each task. The work list can be a list of tasks presented to an operator according to an operator work plan. The work list can include all the tasks that an operator is scheduled to complete and/or include status tasks as the tasks are initiated, performed, cancelled or become overdue. The work list can also include a list of switching orders to execute, a list of permits that need to be issued, a list of crew dispatches that need to be sent a notification, a list of interruptions that are pending completion, etc.(par. [0049]), Frisina describes accessing request database and coordinating work plan, however, nor Mckeag or Frisina explicitly teach the following, however Campagna
based on a conflicts being identified, removing the request from a planning workflow and sending a cancellation notice to the requestor device, otherwise sending a first confirmation notification to confirm the request to the requestor device (par. [0074] describes conflict resolution module wherein upon flagging two items as conflicting based on calendar data, sending a "not available" identifier to the appointment setter, while par. [0092] the request can optionally be forwarded to one or more of the parties associated with the calendared event that, for example, confirms availability); 
based on receiving a first confirmation of the request, storing the request with a status of new in the database and sending a request notification to the requestor device that the request has been placed, otherwise cancelling the request and sending a cancellation notice due to lack of verification to the requestor device(par. [0072] describes storing information such as calendared information which include e.g., appointments, contacts, schedules, travel plans, free or busy information, invitations. Par. [0103]  the types of information that should be sent with the reminder, who the reminder should be sent to, or in general any information associated with the calendared item an option can be provided to confirm the appointment or jump to a rescheduling routine (i.e., cancelling current schedule). This could be useful in the context of a business utilizing the calendaring application according to this invention so that they can confirm whether or not, wherein  a rescheduling routine can optionally be provided to a use); 
reviewing the request by a planning manager for other types of conflicts (par. [0074] describes a conflict resolution module 580 allows a user to automatically or semi-automatically address conflicting items on a calendar. Options available upon the determination of a conflict can be one or more of flagging the two items as conflicting, when the conflict occurs, forwarding information to the user to determine which items should be scheduled, and which item(s) should be rescheduled, sending a "not available" identifier to the appointment setter and requesting the appointment be set at a new time, and requesting a new invitation from the appointment setter forwarding availability information based on the information in the calendar); 
based on another type of conflict being identified, changing the status of the request to modify in the database and sending the requestor device a modify notice, otherwise building out sub-steps required to fulfill the request, sending to Attorney Docket No. 480-POl 14- 35 - NextEra Docket No. 092630the requestor device a second confirmation notification to the requestor device to confirm the request which is populated with tag …. a status of approved in the database(par. [0074] describes a conflict resolution module 580 allows a user to automatically or semi-automatically address conflicting items on a calendar. Options available upon the determination of a conflict can be one or more of flagging the two items as conflicting, when the conflict occurs, forwarding information to the user to determine which items should be scheduled, and which item(s) should be rescheduled, sending a "not available" identifier to the appointment setter and requesting the appointment be set at a new time, and requesting a new invitation from the appointment setter forwarding availability information based on the information in the calendar, while par. [0106] the calendared item can optionally be updated with an appointment confirmed identifier);
based on receiving a second confirmation of the request, leaving the status of the request to approved in the database, otherwise changing the request date out to a future date, changing the status of the request to modify and sending a date modified notice to the requestor device (Fig. 7 illustrates receiving multiple reminder and confirmation associated with a request and updating said information based on the confirmation, while par. [0074] describes a conflict resolution module 580 allows a user to automatically or semi-automatically address conflicting items on a calendar. Options available upon the determination of a conflict can be one or more of flagging the two items as conflicting, when the conflict occurs, forwarding information to the user to determine which items should be scheduled, and which item(s) should be rescheduled, sending a "not available" identifier to the appointment setter and requesting the appointment be set at a new time, and requesting a new invitation from the appointment setter forwarding availability information based on the information in the calendar, while par. [0106] the calendared item can optionally be updated with an appointment confirmed identifier).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag and Frisina to include those of Campagna such identifying a conflict based on service request, resolving conflict by rescheduling or cancelling service request, sending and receiving confirmation of pending service request, and alerting and reminding user with any changes to service request because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling of said service of Mckeag for a greatly enhanced, multimedia-enabled, and customer communication experience.

Claim 12/2:
Mckeag teaches:
The system of claim 11, further comprises: otherwise based on zero conflicts being identified, retrieving a status tag indicating a repair state of the at least one piece of selected electrical equipment and the first confirmation is populated with the status tag of the at least one piece of selected electrical equipment(par. [0049]the work plan component 116 can generate daily work for an operator, ensure that a list of preparation tasks is completed before a specific action is performed with respect to the electrical energy distribution system, analyze and/or assign workloads, manage a list of daily tasks for an operator and/or edit information for a task as the task is performed, reassigned or cancelled, etc. The work plan component 116 can present daily work for an operator via an operator console based on a daily operation plan. The work plan component 116 can manage work plans, such as but not limited to, a work preparation checklist, workload assignments, a work list and/or task details.  Par. [0057] The tagging component 204 can be a tagging feature of the control center component 104 and/or can be associated with tagging information. The tagging component 204 can be integrated with the outage and switching management component 108 to facilitate generation of tags. For example, the outage and switching management component 108 can employ information associated with the tagging component 204 to generate a tag for a device (e.g., equipment) associated with an outage and/or a switching operation).  

Claim 13/3
Mckeag teaches:
The system of claim 11, wherein the second confirmation notification which is populated with the status tag of the at least one piece of selected electrical equipment (par. [0057] The tagging component 204 can be a tagging feature of the control center component 104 and/or can be associated with tagging information. The tagging component 204 can be integrated with the outage and switching management component 108 to facilitate generation of tags. For example, the outage and switching management component 108 can employ information associated with the tagging component 204 to generate a tag for a device (e.g., equipment) associated with an outage and/or a switching operation, wherein the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc)).  

Claim 16/6
Mckeag teaches
The system of claim of claim 11, further comprising: receiving a work complete confirmation by the crew in response to the at least one order being completed and updating the status of the request to finished ([0049] he work list can be a list of tasks presented to an operator according to an operator work plan. The work list can include all the tasks that an operator is scheduled to complete and/or include status tasks as the tasks are initiated, performed, cancelled or become overdue).
Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKeag in view of Frisina in view of Campagna, as applied in claims 1 and 11, and further in view of Marc MacKeen Fagan (US 2009/0254407 A1, hereinafter “Fagan”).
Claim 14/4
Mckeag teaches:
The system of claim 12, wherein the retrieving a status tag indicating a repair state of the at least one piece of selected electrical equipment further includes determining, based on the type of service for the at least one piece of selected electrical equipment, a de-energized section of the distributed electrical power grid will have power shut off (par. 0062 describes [0062] The switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). Par. [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an outage and/or a switching operation for the electrical energy distribution system. Furthermore, the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc.)); 
While Mckeag teaches that the service request include scheduling information associated with the switching operation to de-energize the portion of the electrical energy distribution system (par. [0060]) and the work preparation checklist can be a list of tasks that need to be completed before a work item related to the electrical energy distribution system can be scheduled for execution. Information can be included in the checklist as a function of the nature of the work to be completed. For example, if a task is a switch order, a corresponding power study must be completed, a crew schedule must be checked, and the switchman must be scheduled. The checklist can be employed to verify that a set of tasks are Mckeag, Frisina, or Campagna explicitly teach the following, however Fagan teaches:
identifying any service in the de-energized section of the distributed power grid with at least one previous pending order for a previous date ([0064] describes identifying a project within the same geocode (location) and coordinating project information in this manner, entities 110 can collaborate and cooperate in the planning and implementation of infrastructure projects in overlapping, partially overlapping, adjacent, or separate geographic areas, wherein the scheduling of each project include information such as date and geocode); and coordinate the order and the at least one pending previous order to be scheduled on a same date([0064] describes identifying a project within the same geocode (location) and coordinating project information in this manner, entities 110 can collaborate and cooperate in the planning and implementation of infrastructure projects in overlapping, partially overlapping, adjacent, or separate geographic areas).  
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Fagan such identifying a service request that overlaps in the same geocode/location as a first project/service and coordinate these to service request, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling of said service of Mckeag by utilizing .

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKeag in view of Frisina in view of Campagna, as applied in claims 1 and 11, and further in view of Zainul Abedin Ali  (US 2015/0347987 A1, hereinafter “Ali”).
Claim 15/5
While Mckeag teaches that the service request include scheduling information associated with the switching operation to de-energize the portion of the electrical energy distribution system (par. [0060]) and the work preparation checklist can be a list of tasks that need to be completed before a work item related to the electrical energy distribution system can be scheduled for execution. Information can be included in the checklist as a function of the nature of the work to be completed. For example, if a task is a switch order, a corresponding power study must be completed, a crew schedule must be checked, and the switchman must be scheduled. The checklist can be employed to verify that a set of tasks are completed so that a switch order can be implemented as planned. The workload assignments can be a tool employed to balance workload by estimating a duration of each task. The work list can be a list of tasks presented to an operator according to an operator work plan. The work list can include all the tasks that an operator is scheduled to complete and/or include status tasks as the tasks are initiated, performed, cancelled or become overdue. The work list can also include a list of switching orders to execute, a list of permits that need to be issued, a list of crew dispatches that need to be sent a notification, a list of interruptions that are pending completion, etc. (par. [0049]), Frisina describes accessing request database and coordinating work plan, Campangna describes identifying and dealing with conflicts in the scheduling of a service, however, nor Mckeag, Frisina, or Campangna explicitly teach the following, however Ali teaches:
The system of claim 11, further comprising: determining that at least one order in the request is not completed by the crew and placing the at least one order back on the calendar for tomorrow (par. [0055] tasks component 108 automatically forwards each task in set of incomplete tasks 136 to a the next day on digital calendar 124. In other words, incomplete tasks are added to the set of tasks scheduled to occur on the following date).  
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Ali such determining that at least one order in the request is not completed by the crew and placing the at least one order back on the calendar for tomorrow, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling of said service of Mckeag for a greatly enhanced, multimedia-enabled, and customer communication experience. 

Claims 7-9 and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKeag in view of Frisina in view of Campagna, as applied in claims 1 and 11, and further in view of Jeffery D. Taft (US 2011/0208366 A1, hereinafter “Taft”).
Claim 17/7
Mckeag teaches
The system of claim 11, wherein based on the status of the request being approved, automatically identifying … the distributed electrical power grid that controls the at least one piece of selected electrical equipment; automatically sending a control signal to the one or more reclosers to maintain a lockout stage that prevent re-energizing the at least one piece of selected electrical equipment during a scheduled maintenance period in the request (par. 0062 describes [0062] The switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). The switching operation can be an operation to disconnect one or more transmission lines and/or one or more system components associated with the device. In certain implementations, the switching operation component 306 can generate a notification related to status of the electrical energy distribution system in response to the switching operation. Par. [0035] the outage and switching management component 108 can manage a process required to plan, define, organize, verify, communicate and/or execute switching steps required to de-energize and/or isolate a portion of the electrical energy distribution system. The outage and switching management component 108 can establish safety clearance with respect to construction, maintenance and/or repair work to the electrical energy distribution system. Furthermore, the outage and switching management component 108 can be integrated into a EMS and/or a DMS to allow for automatic generation of tags, switching of equipment, verification of measurements and/or capturing of data. The outage and switching management component 108 can also manage a reverse process required to energize a new component of the electrical energy distribution system or restore the electrical energy distribution system in the event of a component failure (e.g., the outage and switching management component 108 can manage emergency restoration switching). [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an outage and/or a switching operation for the electrical energy distribution system. Furthermore, the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc.)).  
While Mckeag teaches par. describes [0062] the switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). Par. [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an 
one or more reclosers in the distributed electrical power grid ([0049] Grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc.), while [0122] describes that the switching commands 1424 may be intended to connect or disconnect switching devices 1436 within a utility grid, such as sectionalizers, reclosers, and inter-ties, for example.).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Taft to include reclosers as part of the power grid, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling de-energizing of reclosers as part of the service request of Mckeag to ensure the safety of crew and they are conducting the repairs and maintenance. 

Claim 18/8
Mckeag teaches
The system of claim 11, wherein based on the status of the request being approved, automatically identifying … the distributed electrical power grid that controls the at least one piece of selected electrical equipment; automatically sending a control signal to the at least one switchgear to maintain a lockout stage that prevent re-energizing the at least one piece of selected electrical equipment during a scheduled maintenance period in the request(par. 0062 describes [0062] The switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). The switching operation can be an operation to disconnect one or more transmission lines and/or one or more system components associated with the device. In certain implementations, the switching operation component 306 can generate a notification related to status of the electrical energy distribution system in response to the switching operation.par. [0035] the outage and switching management component 108 can manage a process required to plan, define, organize, verify, communicate and/or execute switching steps required to de-energize and/or isolate a portion of the electrical energy distribution system. The outage and switching management component 108 can establish safety clearance with respect to construction, maintenance and/or repair work to the electrical energy distribution system. Furthermore, the outage and switching management component 108 can be integrated into a EMS and/or a DMS to allow for automatic generation of tags, switching of equipment, verification of measurements and/or capturing of data. The outage and switching management component 108 can also manage a reverse process required to energize a new component of the electrical energy distribution system or restore the electrical energy distribution system in the event of a component failure (e.g., the outage and switching management component 108 can manage emergency restoration switching). [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an outage and/or a switching operation for the electrical energy distribution system. Furthermore, the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc.)). 
While Mckeag teaches par. describes [0062] the switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the 
one or more switchgear in the distributed electrical power grid ([0049] Grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc.), while [0122] describes that the switching commands 1424 may be intended to connect or disconnect switching devices 1436 within a utility grid, such as sectionalizers, reclosers, and inter-ties, for example. The examiner notes that the electrical recloser is a modern automatic switchgear).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Taft to include reclosers/switchgear as part of the power grid, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling de-energizing of reclosers/switchgear as part of the service request of Mckeag to ensure the safety of crew and they are conducting the repairs and maintenance. 

Claim 19/9
Mckeag teaches
The system of claim of claim 11, wherein based on the status of the request being approved, automatically identifying … in the distributed electrical power grid that controls the at least one (par. 0062 describes [0062] The switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). The switching operation can be an operation to disconnect one or more transmission lines and/or one or more system components associated with the device. In certain implementations, the switching operation component 306 can generate a notification related to status of the electrical energy distribution system in response to the switching operation.par. [0035] the outage and switching management component 108 can manage a process required to plan, define, organize, verify, communicate and/or execute switching steps required to de-energize and/or isolate a portion of the electrical energy distribution system. The outage and switching management component 108 can establish safety clearance with respect to construction, maintenance and/or repair work to the electrical energy distribution system. Furthermore, the outage and switching management component 108 can be integrated into a EMS and/or a DMS to allow for automatic generation of tags, switching of equipment, verification of measurements and/or capturing of data. The outage and switching management component 108 can also manage a reverse process required to energize a new component of the electrical energy distribution system or restore the electrical energy distribution system in the event of a component failure (e.g., the outage and switching management component 108 can manage emergency restoration switching). [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an outage and/or a switching operation for the electrical energy distribution system. Furthermore, the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc.)).  
While Mckeag teaches par. describes [0062] the switching operation component 306 can perform a switching operation to de-energize the portion of the electrical energy distribution system based on the switching information based on service request received which at least one piece of selected electrical equipment during a scheduled maintenance period in the request (described in [0060]). Par. [0057] The tagging component 204 can be integrated with the outage and switching management component 108 to ensure proper equipment locking and/or to eliminate potential errors and safety issues associated with an outage and/or a switching operation for the electrical energy distribution system. Furthermore, the tagging component 204 can be integrated with the outage and switching management component 108 to facilitate an auto-populated tag feature (e.g., add/remove tag, open/close a switch and tag, etc.), it does not explicitly teach that one or more reclosers in the distributed electrical power grid, however Taft teaches:
at least one switchgear and/or one or more reclosers in the distributed electrical power grid ([0049] Grid connectivity data may define the layout of the utility grid. There may be a base layout which defines the physical layout of the grid components (sub stations, segments, feeders, transformers, switches, reclosers, meters, sensors, utility poles, etc.), while [0122] describes that the switching commands 1424 may be intended to connect or disconnect switching devices 1436 within a utility grid, such as sectionalizers, reclosers, and inter-ties, for example. The examiner notes that the electrical recloser is a modern automatic switchgear).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Taft to include reclosers/switchgear as part of the power grid, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling de-. 

Claims 20 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKeag in view of Frisina in view of Campagna, as applied in claims 1 and 11, and further in view of Sanjay Gupta (US 2019/0102723 A1,  hereinafter “Gupta”) in view of Alan Karlak (US 2016/0276831 A1, hereinafter “Karlak”).
Claim 20/10
While Mckeag teaches (par. [0060] describes the outage request component 302 can receive a request to interrupt electrical power provided to a portion of an electrical energy distribution system (e.g., a power grid system). For example, the outage request component 302 can receive outage request information related to a request to interrupt power (e.g., a power supply) provided to a device (e.g., equipment) in an electrical energy distribution system), it does not explicitly teach that at least one additional order generated through a combination of smart meter data and machine learning, Frisina describes accessing request database and coordinating work plan, Campangna describes identifying and dealing with conflicts in the scheduling of a service, however, nor Mckeag, Frisina, or Campangna however, Gupta teaches:
The system of claim of claim 11, wherein the receiving at least one order with a request date and type of service from a graphical user interface on at least one requestor device, further includes at least one additional order generated through a combination of … data and machine learning (par. [0054] FIG. 11 is a flow chart of a process 700 for training a machine learning algorithm to assign service requests and using the machine learning algorithm to process service requests).
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, and Campagna to include those of Gupta such using machine learning in order to make a service request, because doing so would have been a simple combination of 
While Mckeag teaches (par. [0060] describes the outage request component 302 can receive a request to interrupt electrical power provided to a portion of an electrical energy distribution system (e.g., a power grid system). For example, the outage request component 302 can receive outage request information related to a request to interrupt power (e.g., a power supply) provided to a device (e.g., equipment) in an electrical energy distribution system), Frisina describes accessing request database and coordinating work plan, Campangna describes identifying and dealing with conflicts in the scheduling of a service, however, nor Mckeag, Frisina, Campangna or Gupta, explicitly teach that at least one additional order generated through a combination of smart meter data and machine learning, however, Karlak teaches:
Smart meter data (par. 0030 describe smart meter data which used to manage outage and prediction for a power grid)
It would have been obvious for a person having ordinary skill in the art at the time of invention to modify the teachings of Mckeag, Frisina, Campagna, and Gupta to include those of Karlak such using smart meter data in the prediction and managing of outage, because doing so would have been a simple combination of existing elements to yield predictable results by enhancing the service request and scheduling of said service of Mckeag and Gupta by using the smart meter data in the machine learning model to predict and request a service based on captured data (energy consumption data of electric power grid) for a greatly enhanced, multimedia-enabled, and customer communication experience. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20140088780 A1
AUTOMATIC LOCAL ELECTRIC MANAGEMENT SYSTEM
CHEN; HONGXIA

SYSTEMS AND METHODS FOR DISPATCHING UTILITY REPAIRS
Dam; Quang Binh
US 20150073849 A1
SYSTEM AND METHOD FOR DYNAMICALLY COORDINATING TASKS, SCHEDULE PLANNING, AND WORKLOAD MANAGEMENT
Meyer; John J.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419. The examiner can normally be reached M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REHAM K ABOUZAHRA/Examiner, Art Unit 3683                                                                                                                                                                                                        
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683